Citation Nr: 1746190	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO. 09-46 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.S. § 1151 for bowel perforation and residuals, claimed due to VA medical treatment in February 2006.


ORDER

Compensation under 38 U.S.C.S. § 1151 for bowel perforation and residuals, claimed due to VA medical treatment in February 2006, is denied.


FINDINGS OF FACT

1. The Veteran incurred additional disability in the form of bowel perforation and associated residuals in February 2006, as a result of VA medical treatment.

2. The Veteran provided his informed consent for the February 2006 procedure, and he was specifically instructed that the procedure carried a risk of bowel perforation. 

3. The proximate cause of the additional disability did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment; the proximate cause of the additional disability was reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.S. § 1151 for bowel perforation and residuals claimed due to VA medical treatment in February 2006 have not been met. 38 U.S.C.A. §§ 1110, 1131, 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.358, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is a Veteran (the Veteran) who had active duty service from January 1974 to May 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a May 2008 rating decision of the RO in San Diego, California.

In a November 2011 decision, the Board denied this issue. The Veteran appealed that decision to the Veterans Court. In an April 2012 Order, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision and remanded this issue back to the Board for additional development consistent with the Joint Motion. 

The Board again denied the claim in November 2012. The Veteran appealed that decision to the Veterans Court. In a May 2012 single-judge decision, the Veterans Court vacated the Board's decision and remanded this issue back to the Board for additional development. Subsequently, the Board remanded this issue to the RO in October 2015 and March 2017 for additional development. The case has since been returned to the Board for further appellate action.

The Veteran underwent a CT colonoscopy, also known as CT colonography or virtual colonoscopy, in February 2006. He contends that a subsequently noted bowel perforation occurred during this procedure. As the pertinent law and facts have been set out in detail by the Board in its November 2011 and November 2012 decisions, those documents are incorporated by reference, with due notice of the findings of the Veterans Court with respect to the Board's mischaracterization of specific evidence in those decisions. 

The Basis for the April 2012 Joint Motion was that the Board had found that there was no medical evidence in favor of direct causation of additional disability from the February 2006 procedure, but did not mention a December 3, 2009, outpatient record in which the examiner stated: "It appears that the patient's colon perforated during the virtual colonoscopy." The parties agreed that the Board should review and discuss this evidence.

The basis for the May 2015 remand from the Veterans Court was that the Board misinterpreted additional medical evidence. First, the Board interpreted correspondence from the California Medical Board regarding the Veteran's claim as including an opinion against causation of the perforated bowel by the virtual colonoscopy procedure. The Veterans Court noted that the California Medical Board later retracted the opinion and stated that it should not have been included in its findings because the two "consultants speculated as to when th[e colon] perforation might have occurred but clearly they have no way to identify with any degree of certainty when or why the bowel perforation occurred." 

Second, the Veterans Court found that, although the Board set out the contents of an undated letter from a VA treatment provider (VBMS record 02/03/2010) addressing the Veteran's condition, it mischaracterized the letter as not including a nexus opinion in favor of causation. 

The Board observes that, in the Board's summary of this hand-written letter in November 2011, it paraphrased and concatenated the last 2 sentences as: "The VA physician stated that it was appropriate for the Veteran's disability to be reconsidered for service connection due to the surgeries, which were life saving." 

In November 2012, the Board wrote: "The VA physician stated that it was appropriate for the Veteran's disability to be reconsidered for service connection due to the surgeries, which were life saving, and should be service connected."

However, the concluding sentences actually state: "I feel that it is appropriate for his VA disability to be reconsidered[.] His pain is secondary to his multiple surgeries, which were life saving, and should be service connected."

The Veterans Court specifically found that the December 2009 VA physician's statement is an opinion in favor of direct causation. 

The Board is bound by the findings of the Veterans Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to an appellate court's prior action with respect to the same claim). 

In response to the Veterans Court remand, the Board initiated additional development to obtain a copy of the informed consent for the virtual colonoscopy procedure and to obtain a medical opinion addressing the pertinent evidence as stipulated by the Veterans Court. That opinion, dated May 2017, states that, while the exact etiology of the perforation cannot be determined, it is at least as likely as not due to the February 2006 procedure. 

Accordingly, the Board finds that the Veteran incurred additional disability in the form of a perforated bowel and associated residuals in February 2006, as a result of VA medical treatment. In so finding, the deficiencies noted by the parties to the April 2012 Joint Motion and by the Veterans Court in May 2012 have been addressed. 

The VA physician who provided the May 2017 opinion regarding direct causation also opined that the Veteran's disability was not caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of the VA. The rationale was that bowel perforation is a well-recognized possible complication of colonoscopy and virtual colonography, and review of the record supports the fact that both procedures were conducted and completed in accordance with standards of care.

After a review of all of the evidence, the Board finds that the proximate cause of the additional disability resulting from the February 2006 procedure did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment; and, that the proximate cause of the additional disability was reasonably foreseeable. 

The Board notes, as found by the Veterans Court, that the undated letter opinion of the VA physician does not address this question at all. Moreover, the December 3, 2009, clinical record also does not address proximate causation or the appropriate standard of care. 

Further, the Board notes the specific finding of the Veterans Court in the May 2015 remand that the "Court cannot conclude that the Board erred in finding that the appellant is not competent to provide an opinion as to the causation of his bowel perforation given his certificate as an LVN [licensed vocational nurse] without any other evidence of the advanced medical knowledge required to opine as to the cause of his disability." 

The Board further finds that the Veteran's opinion regarding proximate causation is also not competent, as it requires knowledge of the requisite standard of care in conducting virtual colonoscopies and evaluation of the qualifications and judgements of medical specialists regarding the areas of their expertise. 

Regarding informed consent, the Board finds that the Veteran gave his informed consent to the procedure in February 2006. The record includes a signed, witnessed, and dated (February 16, 2006) informed consent document which specifically lists among the known risks of the procedure, a perforation or tear through the wall of the colon that may require surgery. Other risks include infection from release of bowel organisms into the bloodstream, and death. 

In sum, the Board finds that the Veteran incurred additional disability in the form of a perforated bowel in February 2006 as a result of VA medical treatment; the Veteran provided his informed consent for the February 2006 procedure, and he was specifically instructed that the procedure carried a risk of bowel perforation;  the proximate cause of the additional disability did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment; and, the proximate cause of the additional disability was reasonably foreseeable. In light of these findings, the Board concludes that compensation under 38 U.S.C.S. § 1151 for residuals of bowel perforation due to VA medical treatment in February 2006 is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: California Department of Veteran Affairs


Department of Veterans Affairs


